                          Case 4:19-cv-03724 Document 1 Filed 06/26/19 Page 1 of 1
                                                                                                                            Reset Form

CAND Pay.gov Application for Refund (rev. 5/17)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-7, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Matthew P. Minser                                    8. Your Phone Number: (510) 906-4710
 2. Your Email Address: * mminser@sjlawcorp.com                      9. Full Case Number (if applicable): 4:19-cv-03724
 3. Pay.gov Tracking ID Number:* 26IDH38C                                                          Attorney Admission
                                                                                              ✔    Civil Case Filing
 4. Agency Tracking ID Number:* 0971- 13471098                                                     FTR Audio Recording
                                                                     10. Fee Type:*
 5. Transaction Date:* 06/26/2019                                                                  Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Time:* 1:34 pm                                                                     Writ of Habeas Corpus
 7. Transaction Amount (Amount to be refunded):* $ 400.00
 11. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
In the process of filing complaint and I thought transaction was cancelled so I re-filed again, incurring 2 filing fee charges of $400.00
each. The 2nd case was filed immediately and is case no. 4:19-cv-03725.



     Efile this form using OTHER FILINGS → OTHER DOCUMENTS → APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                        Approved
 Refund request:        Denied
                        Denied ─ Resubmit amended application (see reason for denial)
 Approval/denial date:                                                    Request approved/denied by:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID number: 0971-
 Date refund processed:                                                   Refund processed by:
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
